Consolidated Statements of Financial Position [unaudited] As at April 30 with comparatives at October 31 [millions of US dollars] 2008 2007 Restated (Note 2) Assets Current Assets Cash and cash equivalents $ 139 $ 235 Short-term investments - 102 Accounts receivable, net 260 287 Note receivable 73 - Unbilled revenue 111 99 Inventories, net 117 128 Income taxes recoverable 56 54 Current portion of deferred tax assets 47 45 Prepaid expenses and other 32 22 Assets held for sale 27 1 Total Current Assets 862 973 Property, plant and equipment, net 364 386 Deferred tax assets 31 4 Long-term investments and other 178 290 Goodwill 799 782 Intangible assets, net 510 583 Total Assets $ 2,744 $ 3,018 Liabilities and Shareholders’ Equity Current Liabilities Accounts payable and accrued liabilities $ 288 $ 384 Current portion of deferred revenue 75 71 Income taxes payable 16 57 Current portion of long-term debt 20 94 Current portion of deferred tax liabilities 33 10 Liabilities related to assets held for sale 12 - Total Current Liabilities 444 616 Long-term debt 280 290 Deferred revenue 14 17 Other long-term obligations 30 30 Deferred tax liabilities 139 168 Total Liabilities 907 1,121 Shareholders’ Equity Common shares, at par – Authorized shares:unlimited; Issued and outstanding shares: 122,036,150 and 122,578,331 for April 30, 2008 and October 31, 2007, respectively. 494 493 Additional paid-in capital 75 72 Retained earnings 858 842 Accumulated other comprehensive income 410 490 Total shareholders’ equity 1,837 1,897 Total liabilities and shareholders’ equity $ 2,744 $ 3,018 Incorporated Under The Canada Business Corporations Act See accompanying notes. Consolidated Statements of Operations [unaudited] Three months ended April 30 Six months ended April 30 [millions of US dollars, except per share amounts] 2008 2007 Restated (Note 2) 2008 2007 Restated (Note 2) Revenues Products $ 169 $ 129 $ 320 $ 234 Services 157 134 302 270 Reimbursement revenues 24 23 50 46 Total revenues 350 286 672 550 Costs and expenses Direct cost of products (106) (83) (201) (154) Direct cost of services (101) (82) (193) (172) Reimbursed expenses (24) (23) (50) (46) Selling, general and administration (75) (61) (139) (115) Research and development (22) (16) (42) (28) Depreciation and amortization (23) (18) (50) (32) Restructuring charges - net (1) (25) (1) (38) Other income (expenses) - net 10 (74) 6 (70) Total costs and expenses (342) (382) (670) (655) Operating income (loss) from continuing operations 8 (96) 2 (105) Interest expense (6) (8) (12) (14) Interest income 4 10 10 14 Mark-to-market on interest rate swaps - 1 2 1 Equity earnings 10 11 24 25 Income (loss) from continuing operations before income taxes 16 (82) 26 (79) Income tax (expense) recovery -current (3) 31 (25) 29 -deferred (2) (4) 27 (5) Income (loss) from continuing operations 11 (55) 28 (55) Income from discontinued operations – net of income tax - 792 - 808 Net income $ 11 $ 737 $ 28 $ 753 Basic earnings (loss) per share - from continuing operations $ 0.09 $ (0.40) $ 0.23 $ (0.39) - from discontinued operations - 5.77 - 5.73 Basic earnings per share $ 0.09 $ 5.37 $ 0.23 $ 5.34 Diluted earnings (loss) per share - from continuing operations $ 0.09 $ (0.40) $ 0.23 $ (0.39) - from discontinued operations - 5.75 - 5.72 Diluted earnings per share $ 0.09 $ 5.35 $ 0.23 $ 5.33 See accompanying notes Consolidated Statements of Comprehensive Income [Unaudited] Three months ended April 30 Six months ended April 30 2008 2007 Restated (Note 2) 2008 2007 Restated (Note 2) Net income $ 11 $ 737 $ 28 $ 753 Foreign currency translation (1) 41 (75) 28 Unrealized gain (loss) on available-for-sale assets - - 1 (3) Unrealized gain (loss) on derivatives designated as cash flow hedges, net of tax - 5 (4) 5 Reclassification of realized losses - (2) - (2) Repurchase and cancellation of Common shares (1) (33) (2) (33) Other comprehensive income (loss) $ (2) $ 11 $ (80) $ (5) Comprehensive income (loss) $ 9 $ 748 $ (52) $ 748 Consolidated Statements of Cash Flows [Unaudited] Three months ended April 30 Six months ended April 30 [millions of US dollars] 2008 2007 Restated (Note 2) 2008 2007 Restated (Note 2) Operating activities Net income $ 11 $ 737 $ 28 $ 753 Less:Income from discontinued operations – net of tax - 792 - 808 Income (loss) from continuing operations 11 (55) 28 (55) Adjustments to reconcile net income to cash provided (used in) operating activities relating to continuing operations: Items not affecting current cash flow (1) 132 29 160 Changes in non-cash operating assets and liabilities balances relating to operations (24) 34 (128) 1 Cash provided by (used in) operating activities of continuing operations (14) 111 (71) 106 Cash used in operating activities of discontinued operations - (69) - (53) (14) 42 (71) 53 Investing activities Acquisitions (2) (603) (2) (603) Purchase of property, plant and equipment (15) (7) (28) (16) Proceeds on sale of property, plant and equipment 2 - 3 - Proceeds on sale of short-term investments - 25 101 151 Purchases of short-term investments - (15) - (37) Proceeds on sale of long-term investment 4 2 7 13 Other (2) (1) (2) - Cash provided by (used in) investing activities of continuing operations (13) (599) 79 (492) Cash provided by investing activities of discontinued operations - 929 - 929 (13) 330 79 437 Financing activities Repayment of long-term debt (1) (1) (81) (7) Decrease in deferred revenue and other long-term obligations (1) (1) - - Payment of cash dividends - - - (3) Issuance of shares 4 6 5 10 Repurchase of shares (12) (441) (17) (441) Cash used in financing activities of continuing operations (10) (437) (93) (441) Cash used in financing activities of discontinued operations - - - (2) (10) (437) (93) (443) Effect of foreign exchange rate changes on cash and cash equivalents 32 28 (11) 4 Net increase (decrease) in cash and cash equivalents during the period (5) (37) (96) 51 Cash and cash equivalents, beginning of period 144 335 235 247 Cash and cash equivalents, end of period $ 139 $ 298 $ 139 $ 298 See accompanying notes Notes to Unaudited Consolidated Financial Statements [A ll tabular amounts in millions of US dollars, except where noted] 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared by the Company in United States (US) dollars and in accordance with US generally accepted accounting principles (US GAAP) for interim financial reporting, which do not conform in all respects to the requirements of US GAAP for annual financial statements.Accordingly, these condensed notes to the unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto prepared in accordance with US GAAP that are contained in the Company’s amended Annual
